Citation Nr: 1431830	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pains.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for a left ear hearing loss disability.  

7.  Entitlement to service connection for a bilateral hip condition


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active commissioned service in the United States Air Force from October 1973 to October 1993; he is retired from the military.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran appeared at a Central Office hearing in April 2014. A transcript is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.

The issues of entitlement to service connection for hypertension, an acquired psychiatric disability, a left hear hearing loss disability, and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Claims for entitlement to service connection for a disability manifested by chest pain and for GERD have been properly withdrawn.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a disability manifested by chest pains is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The issue of entitlement to service connection for GERD is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's Central Office Board hearing in April 2014, he stated that the only appeals he wished to withdraw his claims for entitlement to service connection for gastroesophageal reflux disease and a disability manifested by chest pain.  The testimony has been reduced to writing in the form of a hearing transcript, which is of record.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to service connection for a disability manifested by chest pains is dismissed.  

Entitlement to service connection for gastroesophageal reflux disease (GERD) is dismissed.  


REMAND

The Veteran had many years of commissioned service in the United States Air Force, and he retired from active duty in 1993 after 20 years of active duty.  He has come forth with claims alleging that hypertension, a bilateral hip disability, an acquired psychiatric disability, a left ear hearing loss disability, and erectile dysfunction had causal origins during his many years of active duty.  In addition, he has alternatively contended that hypertension has been caused or aggravated beyond the natural progression of the disease process by service-connected hepatitis C, to include needed medication for that disease, service-connected bowel resection residuals with anemia, and a service-connected headache disability.  He has alleged that his psychiatric disorder is secondary to symptoms experienced with all his service-connected disabilities (e.g. pain and discomfort associated with the service-connected physical ailments), and has alleged that treatment for hepatitis C has caused or aggravated erectile dysfunction.  

At the outset, the Board notes that the Veteran has indicated that he has additional outstanding treatment records at both the Ft. Belvoir, Virginia and Joint Base Andrews, Maryland Medical Centers which purportedly support his claims.  In his Central Office hearing, he specifically was informed of his ability to submit these records, and the record was held open for two months so that he might provide records to the Board.  The Veteran's representative noted that the Veteran had an appointment with a service department caregiver in June 2014, which was after the June 9, 2014 date the Board agreed to set for holding the record in abeyance.  This remand order is being issued in July 2012, which is subsequent to the alleged appointment, and no additional evidence has yet been received.  In this regard, the Board notes that the Veteran was informed that VA would attempt to secure records on his behalf should he be unable to secure them himself.  Given that the Veteran has been unable to get these federal records, and also in light of the fact that any records held in federal custody are considered as constructively part of the record, the Board will request that copies of treatment at the DOD facilities be associated with the claims file on his behalf.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Prior to any further adjudication of the claim, such records must be obtained.  

In addition to the noted DOD records, the Veteran has indicated that, between VA examinations occurring in 2007 and those occurring in 2010, he was afforded an addition examination by VA by a female medical provider.  He states that this evidence should be very helpful to his claims.  The record does not contain VA examination reports for the time between 2007 and 2010, and efforts should be made to see if such records do, in fact, exist.  If the alleged examination report is found, it should be associated with the claims file.  If not, an annotation should be made reflecting that the evidence could not be found after an exhaustive search.  Id.  

The Veteran has been diagnosed with hypertension and with adjustment disorder with anxiety and depressive features.  While the blood pressure readings in service are, for the most part, relatively normal (with hypertension first being assessed in 2002), there is one potential finding of an elevated reading during active duty.  Specifically, in October 1981, the Veteran presented for an exercise test and had a diastolic reading of 90 while at standing rest.  During exercise, the systolic and diastolic pressures did increase, and there is thus some evidence of blood pressure being outside of the norm.  With regard to the psychiatric disorder, the Veteran had psychiatric counseling in 1975 and 1978 after he shot himself with a rifle.  The Veteran maintained that it was an accidental shooting; however, there was some concern from the treating service department personnel that the incident was a suicide attempt.  While no Axis I disorder was diagnosed, the Veteran was found to have a passive-aggressive personality and was allowed to continue in service.  In a recent VA examination of September 2010, the Veteran was assessed as having an adjustment disorder with anxiety and depressive features.  
The service department records do not document any complaints of erectile dysfunction or of a hearing loss for VA purposes; however, with respect to the latter condition, the Veteran did have a brief period in October 1983 where he reported difficulty hearing out of his left ear.  Available post-service VA treatment and examination reports do not include assessments of erectile dysfunction of hearing loss, with audiology reports specifically noting that a hearing loss for VA purposes was not found.  

The Veteran, as a layperson, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that regard, the loss of erectile power is something that he is capable of observing and reporting.  The Veteran has alleged that he has been prescribed Viagra(r) and Levitra(r) for his erectile problems, and that this should be documented in DOD medical records which have yet to be associated with the claims file.  He has alleged that service-connected ailments play a role in his problems gaining and maintaining an erection, and specifically, has stated that hepatitis C medication has caused his condition to develop.  Given these allegations, there is, at the very least, evidence of current symptoms and of a possible link to service-connected manifestations.  After the securing of outstanding federal records, the Veteran should be given an genitourinary examination to determine if it is at least as likely as not that erectile dysfunction was caused or aggravated by service-connected disablement, particularly as a result of medication used to treat service-connected hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the alleged hearing loss, it is noted that the Veteran has been found to have hearing loss symptoms; however, that such symptoms are not severe enough so as to be a hearing loss disability for VA regulatory purposes.  See 38 C.F.R. § 3.385.  The Veteran was last examined by VA in 2010, which is almost four years ago, and has contended that his hearing loss is of a progressive nature.  Moreover, he has alleged that he has current outstanding treatment for this condition with other federal providers.  Thus, after outstanding DOD records are obtained and associated with the claims file, the Veteran should be afforded a comprehensive VA audiology opinion addressing if it is at least as likely as not that any current left ear hearing loss disability, if present, had causal origins in service, to include a result of confirmed jet noise exposure (which is confirmed as a cause of service-connected tinnitus).  See McLedon at 79.  

Regarding hypertension, it is noted that the most recent VA examination of record, dated in 2010, simply states that the condition has been present since 2002.  There is no opinion addressing as to if there is a potential causative or aggravating relationship between other service-connected disabilities (anemia/bowel resection residuals, headaches, and treatment for hepatitis C) and the current disease, and no mention regarding the noted potential blood pressure abnormality occurring in October 1981.  Accordingly, the examination report is not particularly probative, and a new, comprehensive examination addressing the etiology of hypertension should be afforded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon at 79.  

Regarding the psychiatric claim, the most recent VA examination seems to attribute a current adjustment disorder with work stresses.  The treating psychologist stated that the "Veteran reported that his symptoms of depression and anxiety began approximately 2 years ago and not during military service."  The Veteran, however, in his hearing testimony, noted that his DOD caregivers have, post-service, allegedly linked psychiatric pathology to service.  Further, he maintained that he was receiving regular care with a psychologist every two weeks.  As noted, efforts must be made to attempt to secure outstanding DOD treatment records, and additionally, the Board notes that the Veteran has specifically alleged that his symptoms were present at times during military service.  Given that there is a record of a possible suicide attempt in service (or, at the very least, or passive-aggressive problems), and given that the Veteran's allegations forwarded in testimony contradict the examiner's conclusion that the symptomatology was not reported until many years after service, the Board cannot find the 2010 VA report as being particularly probative.  Further, the 2010 VA examination did not make any opinion with respect to a contended secondary relationship between current psychiatric issues and service-connected disablement (i.e. pain associated with the conditions).  Thus, after the securing of the needed records, a comprehensive VA psychiatric examination addressing the etiology of an acquired psychiatric disorder should be obtained.  See Nieves-Rodriguez at 295; McLendon at 79.

Lastly, the Veteran has alleged that he experiences a bilateral hip disability as a result of physical training stresses in service.  Throughout the course of the appeal, he has maintained that he has pain in his hips.  2007 and 2010 VA examination reports, which included radiographic studies, did not document that the Veteran had an underlying orthopedic disability associated with his pain.  The Veteran maintains that he has had treatment and consultations for this pain since 2010, and as noted, efforts will be made to secure outstanding VA and DOD records.  If, and only if, these records document that a current bilateral hip disorder is present, the claim should be dispatched for an orthopedic examination addressing whether it is at least as likely as not that any current disorder of the bilateral hips had causal origins with the Veteran's participation in physical training activities throughout his 20-year Air Force career.  See McLendon at 79.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency responsible for securing DOD records, and request that all outstanding treatment reports from the Veteran, dating from approximately 2006 (the date of last treatment currently of record) to the present, from Ft. Belvoir, Virginia and Joint Base Andrews, Maryland, be associated with the claims file.  Should not treatment records be found after an exhaustive search, so annotate the claims file.  

2.  Obtain all outstanding VA treatment records for the Veteran.  Specifically, determine if the Veteran was afforded a comprehensive VA examination between 2007 and 2010 by a female clinician.  Should such a record be found, associate it with the claims file.  If no such record (or any other VA treatment) is found, so annotate the claims file.  

3.  Schedule the Veteran for comprehensive VA genitourinary, audiology, internal medicine, and psychiatric examinations.  The examiners are asked to opine on the following:  

a)  The genitourinary examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences erectile dysfunction.  If so, the examiner should opine as to if it is at least as likely as not that the current disorder was caused, or aggravated beyond the natural progression of the disease process, by any service-connected disability.  Particularly, the examiner should opine as to if treatment for service-connected hepatitis C caused or aggravated any present erectile dysfunction.  

b)  The audiology examiner is asked to determine if the Veteran has a hearing loss disability for VA purposes in the left ear (within the meaning of 38 C.F.R. § 3.385).  If so, the examiner should determine if it is at least as likely as not (50 percent probability or greater) that such a disorder had causal origins in service, to include as a result of noise exposure during flight line duties.  

c) The internal medicine examiner is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had causal origins in service, to include as a result of a potential elevated finding in October 1981 or, alternatively, was caused or aggravated beyond the natural course of the disease process by service-connected headaches, bowel resection residuals with anemia, and/or hepatitis C (specifically, as due to medication used to treat hepatitis C).  

d)  The psychiatrist/psychologist is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric pathology had causal origins in service or, alternatively, that the pain and discomfort associated with service-connected disablement has caused or aggravated a current acquired psychiatric disability beyond the natural course of the disease process.  

All of the respective examiners should thoroughly review the claims file, to include any evidence secured as a result of development ordered with this remand order, and should provide thorough rationales for all conclusions reached in the narrative portion of the examination reports.  

4.  If, and only if, evidence secured from VA and DOD sources documents that a current disability of the hips is present, the examiner should be afforded an orthopedic examination to determine as to if it is at least as likely as not (50 percent probability or greater) that any current orthopedic disorder of the bilateral hips had causal origins in service, to include as a result of stresses to the joints associated with physical training over a 20-year Air Force career.  The examiner should provide a rationale for all conclusions reached.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


